[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: REARGUMENT OF MOTION TO STRIKE NO. 116
The court granted the defendant's motion for reconsideration of its decision, dated December 15, 1992, regarding Plaintiff's Motion to Strike (No. 116), on the grounds that the court did not have the benefit of defendant's memorandum of law at the time the motion was heard, although timely filed.
The court, after reargument and after review of defendant's memorandum of law, is satisfied that it fully considered all relevant issues advanced by the defendant in arriving at its decision on December 15, 1992 and hereby reaffirms that decision.
By way of recapitulation, the court denies the plaintiff's Motion to Strike the first special defense and grants its Motion to Strike the fourth special defense; and further as relates to CT Page 8632 the third special defense, the court strikes said defense as to Count One of the complaint and denies the Motion to Strike said third special defense as to Count Two of the complaint.
THE COURT
MAIOCCO, J.